Per Curiam.
Appeal from a judgment of the Supreme Court (Can-field, J.), entered October 2, 1997 in Rensselaer County, which, inter alia, dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-104, to direct the order of names of candidates on the Democratic Party line for the office of Rensselaer County Legislator, District 1, on the ballot for the November 4, 1997 general election.
Although petitioners indeed were aggrieved by the failure of respondent Herbert Bauer, the Republican Commissioner of Elections in Rensselaer County, and respondent Thomas Wade, the Democratic Commissioner of Elections in Rensselaer County, to finalize the form of the ballot for the November 4, 1997 general election (see generally, Election Law § 4-114), they have failed to provide this Court with any authority for the proposition that they, as the Republican Party candidates for the office of Rensselaer County Legislator, District 1, are entitled to dictate the order in which the names of the Democratic Party candidates for that office should appear on the ballot. Accordingly, Supreme Court’s judgment is affirmed.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.